924 F.2d 1052Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Thomas LOCKLEAR, Plaintiff-Appellant,v.Edward W. MURRAY, H.R. Powell, Warden, J.C. Farrow, Mrs. A.Edwards, Defendants-Appellees.
No. 90-6149.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 31, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate Judge.  (CA-89-241-R)
Charles Thomas Locklear, appellant pro se.
Mark R. Davis, Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Charles Thomas Locklear appeals from the magistrate judge's order denying relief under 42 U.S.C. Sec. 1983.*   Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Locklear v. Murray, CA-89-241-R (E.D.Va. Sept. 27, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. Sec. 636(c)